[Cite as Disciplinary Counsel v. Detweiler, 127 Ohio St. 3d 73, 2010-Ohio-5033.]




                      DISCIPLINARY COUNSEL v. DETWEILER.
                     [Cite as Disciplinary Counsel v. Detweiler,
                         127 Ohio St. 3d 73, 2010-Ohio-5033.]
Attorney misconduct, including representing a client when there was a substantial
        risk that the attorney’s ability to represent the client was materially
        limited by his own personal interests — Public reprimand.
  (No. 2010-1104 — Submitted August 10, 2010 — Decided October 21, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-014.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, William Jeffrey Detweiler of Akron, Ohio, Attorney
Registration No. 0039269, was admitted to the practice of law in Ohio in 1987.
On February 8, 2010, relator, Disciplinary Counsel, charged respondent with
violating the Rules of Professional Conduct by engaging in a sexual relationship
with a client.     A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement,
filed pursuant to Section 11 of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline of the Supreme Court (“BCGD Proc.Reg.”). The panel accepted the
agreement, concurred in the agreed sanction, and recommended that the board
accept the agreement, which the board did. We, too, accept the agreement, and
we publicly reprimand respondent for his misconduct.
                                       Misconduct
        {¶ 2} The stipulated facts of this case show that in April 2008, a female
client retained respondent to represent her in her divorce. In May 2008, while the
                             SUPREME COURT OF OHIO




divorce was pending, respondent and his client began expressing romantic and
sexual feelings toward one another in person and by telephone and e-mail. The
following month, they had a sexual encounter in the client’s car. They continued
to exchange sexual e-mails in July and August, and the sexual relationship ended
in September 2008. Respondent, however, continued to represent the client in her
divorce case until she terminated his services in July 2009.
       {¶ 3} The parties have stipulated that respondent’s improper sexual
relationship with his client violated Prof.Cond.R. 1.8(j) (prohibiting a lawyer from
soliciting or engaging in sexual activity with a client unless a consensual sexual
relationship existed prior to the client-lawyer relationship), 1.7(a)(2) (providing
that a lawyer’s continued representation of a client creates a conflict of interest if
there is a substantial risk that the lawyer’s ability to represent the client will be
materially limited by the lawyer's own personal interests), and 8.4(h) (prohibiting
a lawyer from engaging in conduct that adversely reflects on the lawyer's fitness
to practice law).
                                      Sanction
       {¶ 4} In recommending that we accept the agreed sanction for
respondent’s misconduct, the board considered the aggravating and mitigating
factors listed in BCDG Proc.Reg. 10. In mitigation, the parties have stipulated
that respondent does not have a prior disciplinary record and that he has displayed
a cooperative attitude toward the disciplinary proceedings. BCGD Proc.Reg.
10(B)(2)(a) and (d). There is no evidence of any aggravating factors. See BCGD
Proc.Reg. 10(B)(1).
       {¶ 5} We have publicly reprimanded attorneys for having sexual
relationships with clients when the relationships are legal and consensual and
have not compromised the clients’ interests. See, e.g., Cincinnati Bar Assn. v.
Schmalz, 123 Ohio St. 3d 130, 2009-Ohio-4159, 914 N.E.2d 1024, ¶ 9;
Disciplinary Counsel v. Engler, 110 Ohio St. 3d 138, 2006-Ohio-3824, 851




                                          2
                                January Term, 2010
N.E.2d 502 ¶ 12-13. Therefore, we conclude that the recommended sanction is
appropriate.
       {¶ 6} Accordingly, respondent is publicly reprimanded for his violations
of Prof.Cond.R. 1.7(a)(2), 1.8(j), and 8.4(h). Costs are taxed to respondent.
                                                             Judgment accordingly.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Philip A. King, Assistant
Disciplinary Counsel, for relator.
       Charles E. Grisi, for respondent.
                            ______________________




                                            3